DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments on page 7, filed on 6/3/2022, regarding a smaller batch size of vinyl used or a custom look to the vinyl records is not deemed relevant to patentability of this claim set, as written.  
All other arguments for original or amended claim elements are addressed in the Allowable Subject Matter section, below.
The Examiner acknowledges the amendments to claims 1, 4-5, 9, & 12, and the cancellation of claim 8.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The Applicant’s amended elements of independent claim 1, for a record making system comprising “a trimming subsystem and a press subsystem, wherein the trimming subsystem is pivotably connected to the press subsystem for pivotal movement between an active position… and a mould-change position”, were not disclosed in prior art.  
The Applicant’s elements of amended independent claim 12, for a record making system comprising a “cooling subsystem that has a linear stacking mode, wherein multiple finished records are consecutively stacked onto one of multiple collection spindles, and a sequential stacking mode, wherein multiple finished records are stacked sequentially on the multiple collection spindles”, were not disclosed in prior art.  
The prior art of Westermann (US3663136A) teaches a record making system (Fig. 1, item 25) comprising: a puck former [Col. 8, lines 61-64]: having an outlet; and adapted to periodically produce a puck and deliver the puck to the outlet [Col. 9, lines 4-16]; a record former (Fig. 1, items 33, 34; [Col. 3, lines 6-10]): having a retaining pin (Fig 10, item 134) to receive the puck; adapted, upon delivery of the puck to the puck receiver, to automatically produce a record  [Col. 9, lines 29-39]; and positioned relative to the puck former and adapted such that, when the puck former is in the automatic position, the outlet of the puck former is coterminous with the puck receiver of the record former [Col. 9, lines 9-11].
Westermann teaches the puck former is movable so that the puck receiver is accessible by an operator; but does not teach a semi-automatic position allowing manual puck feeding.  Westermann teaches the puck-forming section (Fig. 1, item 50) can slide on rails (Fig. 1, item 48) via rollers (Fig. 1, item 49) away from the stationary record-forming section [Col. 2, lines 49-51]; Westermann teaches this provides accessibility between the sections by an operator to facilitate maintenance such as die changes when the apparatus is inoperative [Col. 3, lines 11-18].
Westermann teaches the record former further comprises a deposit station (Fig. 1, items 224; [Col. 11, lines 3-13]), operatively coupled to the trimming subsystem, the deposit station comprising multiple collection spindles (Fig. 1, items 220) and a stacking mechanism adapted to lift the finished record from the trimming subsystem and to release a finished record onto any one of the multiple collection spindles [Col. 7, lines 14-38].  Westermann is silent on any finished record cooling means.
The prior art of Smith (US4318877A) teaches a disc molding apparatus in which molten plastic can be extruded into a heated mold to form a puck, or “shot” (Fig. 2, item 20; [Col. 3, lines 35-48]), that can be transferred either automatically or manually by an operator between a pair of heated molds or press platens to form a record [Col. 1, lines 39-51].  Manually transferring the preform into the record former is a semi-automatic process as Smith teaches the apparatus would allow the remainder of the molding cycle to be completed with automated controls [Col. 1, lines 48-51].
The prior art of Pahwa (US20140345153A1) teaches a hopper subsystem (Fig. 1), the hopper subsystem having a hopper with a two-way valve comprising a pellet outlet and a release port (Fig. 1), the hopper moveable between a working position, whereat the pellet outlet is in communication with the melting system, and an emptying position, whereat the pellet outlet is in communication with the release port for transferring resin pellets from the hopper without the pellets going through the melting subsystem [0065].  
Pahwa is silent on a hopper that tilts from a vertical feeding position to a non-vertical emptying position.

The arts of record fail to teach a pivotably-connected trimming subsystem and press subsystem having active and mould-change positions, and a cooling subsystem wherein consecutively finished records are stacked on multiple collection spindles.
These references, alone or in combination with other discovered prior art, do not provide a grounds for rejection of the claims 1 or 12.  
Therefore, claims 1 and 12 are allowable, and their respective dependent claims {2-7 & 9-11} and {13 & 14} are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742